DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-13 are pending.  Applicant’s previous election of Group I, claims 1, 6-13, and the following species still applies and no claims are withdrawn.

    PNG
    media_image1.png
    323
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    747
    media_image2.png
    Greyscale

Response to Amendment
Applicant’s amendment of 09/04/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 12 recites a curl property that is only enabled in the present specification via the claimed examples without any guidance provided for achieving the claimed property with the full scope of the claimed substrate materials and substrate thicknesses.  The type and thickness of the substrate material is so broad as to require undue experimentation to arrive at the claimed property (testing amongst all the possible types and thicknesses of substrate beyond the types and thicknesses used in the examples).  The type and thickness of substrate material would be expected to affect the claimed curl property.
Upon applying the Wands factors to claim 12, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and thickness of substrate relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and thicknesses of substrate without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and thicknesses of substrate, see e.g., the examples, without any corresponding direction provided for achieving the claimed property with the broader types and thicknesses of substrate as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites a curl testing methodology that is still unclear how to measure/test for the property (e.g., what side of the film is facing the flat plane? temperature of the film?, type of substrate material?, thickness of substrate?, etc.).
Claim 13 recites a radius of curvature methodology that is still unclear how to measure/test for the property (e.g., temperature of the film?, type of substrate material?, distance between conductivity measurement points?, etc.).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Wooruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. 2016/0154436) in view of Lejeune et al. (U.S. 2007/0179268).
Regarding claims 1, 6-13, Woo discloses a composition for a hard coating flexible film that comprises the reaction product (formed via chemical bonds) of glycidoxypropyltrimethoxysilane and dimethyldimethoxysilane (Applicant’s elected species, and as in claims 1 and 7) with an overlapping ratio of these ingredients as in claim 1, and with an overlapping molecular weight and dispersity as in claim 8, and with additives overlapping claim 9, ([0029]-[0034], [0042], [0046]-[0049]).  Woo also discloses that the above organopolysiloxane may be (optionally) crosslinked via a glycidyl ether of, e.g., polyethylene glycol, such that ethylene glycol (as in claim 1) would be part of the overall polysiloxane reaction product (after crosslinking) because ethylene glycol is reacted/chemically bonded in order to produce the glycidyl ether which then reacts/chemically bonds with the polysiloxane and because the claims do not preclude the diol from being reacted with non-claimed ingredients (i.e., to form it into a glycidyl ether) before being reacted with the polysiloxane ([0054]-[0059]).  Based on the ethyleneglycol di(3,4-epoxycyclohexylmethyl)ether in [0055] and the weight ratio in [0059] the converted molar ratio of ethylene glycol used to form the glycidyl ether (based on the weight of glycidyl ether) compared to the molar amount of siloxane resin appears to overlap the molar ratio of claim 6.
Woo discloses forming the hard coating composition on a base substrate (as in claim 10) of, e.g., polyimide with overlapping thicknesses as in the present specification, ([0085]-[0088]) and with a hardness value overlapping claim 11 ([0083]).
Woo does not disclose reacting ethylene glycol directly with the silane compounds (though the indirect reaction discussed above is sufficient to read on the present claims).  However, Lejeune is also directed to polymerizing silane compounds that include glycidoxy functional silane compounds (as in Woo) and teaches that VOCs can be minimized if the silane compounds are reacted with alkylene diol compounds at molar amounts of the alkylene diol compound relative to the silane compounds that overlap the claimed range, as in claims 1 and 6 (see abstract, [0002], [0013]-[0016], [0026], [0117], [0159]-[0160], and claims 14-16).  Thus, it would have been obvious to have used the alkane diol reactants directly with the silane compounds of Woo because Lejeune teaches that such a reaction produces less VOCs.
Based on the above, modified Woo teaches a coated film with overlapping base substrate material and thickness and overlapping coating layer ingredient type and amounts and overlapping coating layer thickness compared to the present application and therefore those overlapping embodiments in modified Woo will inherently produce the same properties as in the present application (as in claims 11-13, although claim 11 is also explicitly taught in Woo anyway, see above).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the subject matter of claim 2 being incorporated into claim 1 obviates the scope of enablement issue but this was only mentioned in the previous rejection in the context of the breadth of the claimed coating ingredient amounts.  There is another scope of enablement problem with claim 1 based on the type and thickness of substrate material (see above) which was also explained in the previous office action.  This problem with scope of enablement remains even after the amendment.
Applicant argues that the amendment obviates the 112 2nd paragraph rejections but there are still problems that have not been addressed by Applicant’s amendment or remarks (see above).
Applicant argues that Lejeune is not in the same field of endeavor as the present application because the present application is directed to display protecting films and Lejeune is directed to VOC silane coatings for protective or other coatings.  First, the claims do not recite display protecting films.  Second, even if this was recited in the claims, Lejeune would still be related by disclosing “protective or other coatings” (i.e., analogous to “protective films” argued by Applicant).  Third, even if Lejeune was directed to an entirely different type of coating (which is not the case) the reference would be related to the claimed subject matter based on the chemistry in the present claims and in Lejeune (i.e., reacting diols and silane compounds).  Fourth, Lejeune is not limited to the uses cited by Applicant.
Applicant argues that Lejeune does not teach linear diols.  This is not true.  Lejeune teaches Formula 2 ([0026]) where the R10 and R11 variables may be hydrogen and f may be 2 ([0015]) which would produce ethylene glycol which is inherently a linear diol (Lejeune also discloses elsewhere that alkyl groups may be straight or branched, [0030]).  The examples cited by Applicant from Lejeune do not limit Lejeune to those embodiments.  Furthermore, even if Lejeune did teach only branched diols (which is not the case), the primary reference Woo clearly teaches ethylene glycol (inherently linear) as a reactant with the epoxysilane compound and Lejeune would still be obvious to combine with Woo in order to explicitly react the diol with silane compounds to lower VOC’s (as explained in the rejection above).  This order of reaction teaching is not even necessary in the rejection above because the claims do not require any particular order of reacting the ingredients.
Applicant also argues unexpected results related to the linear vs branched structure of the diol based on branched examples supposedly representative of Lejeune.  However, the new comparative data is not provided via a declaration and therefore is not proper evidence.  Also, the claims are not commensurate in scope with the provided data in terms of the type and amount of ingredients in the coating composition being much broader in the claims than the type and amount of ingredients used in the examples.  The unexpectedly improved properties also appear to be specifically related to properties of the coated film (i.e., curl and bending properties) and therefore would not be applicable to the invention of claim 1 (the coating composition), but instead claim 10 (and therefore the type and thickness of substrate material in claim 10 would make the claims more non-commensurate in scope because the scope in the claim is much broader than the scope in the examples in terms of the substrate).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787